TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00419-CR



                                   Jerry Carl Paxton, Appellant

                                                  v.

                                   The State of Texas, Appellee



   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-06-00400-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jerry Carl Paxton seeks to appeal an order deferring adjudication and placing him

on community supervision. The trial court has certified that this is a plea bargain case and Paxton

has no right of appeal. The court has also certified that Paxton waived his right of appeal. See

Tex. R. App. P. 25.2(d). Finally, the record reflects that the pro se notice of appeal was filed eleven

months after adjudication was deferred. See Tex. R. App. P. 26.2(a). The appeal is dismissed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 7, 2007

Do Not Publish